Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al (9,980,013).
As per claim 1, Hwang teaches the claimed “image processing apparatus” comprising: “a receiving section that receives depth image data in which a depth image transmitted together with a texture image is stored in a Y component in a YCbCr format and auxiliary information is stored in CbCr components in the YCbCr format” (Hwang, figure 4; column 9, lines 27-50 – the texture and the auxiliary information (e.g., column 2, lines 25-63; layers – column 22, lines 17-23, 54-64, regions – column 26, lines 8-24, …) are stored in Y, Cb, and Cr components); and “an auxiliary information utilization 

Claim 2 adds into claim 1 “wherein the receiving section receives texture image data regarding the texture image and the depth image data of a first layer and texture image data regarding the texture image and the depth image data of a second layer, and the auxiliary information utilization section executes the predetermined image process using the auxiliary information on at least one of the texture image or the depth image for each of the first layer and the second layer” (Hwang, figures 4-7; column 9, line 22 to column 10, line 40; column 11, line 30 to column 12, line 65).

Claim 3 adds into claim 1 “wherein the YCbCr format includes a YCbCr420 format in which a Cr component and a Cb component are shared among 2x2, that is, four pixels” (Hwang, column 12, lines 20-43 – YcbCr420, YCbCr422, YCbCr444).

Claim 4 adds into claim 1 “wherein the auxiliary information includes segment information for identifying a segment” which is well-known in the art to identify image elements such as a segment.  Thus, it would have been obvious to configure Hwang’s apparatus as claimed by identifying segments of the image data for coding under the YCbCr color coordinate system.

Claim 5 adds into claim 1 “wherein the auxiliary information includes region information for identifying a region” (Hwang, column 26, lines 8-24).

Claim 6 adds into claim 1 “wherein the auxiliary information includes edge information indicating whether or not a portion is an edge portion” which is well-known in the art to identify image elements such as an edge.  Thus, it would have been obvious to configure Hwang’s apparatus as claimed by identifying edges in the image data for coding under the YCbCr color coordinate system.

Claim 7 adds into claim 1 “wherein the auxiliary information includes information indicating an alpha value for alpha blending” which is well-known in the art to identify image components such as alpha blending.  Thus, it would have been obvious to 

Claim  adds into claim 1 “wherein the auxiliary information includes information indicating a layer number” (Hwang, column 22, lines 54-64).

Claim 9 adds into claim 1 “wherein the auxiliary information includes information indicating whether a triangle patch is valid or invalid” which is well-known in the art to identify image elements such as a triangle patch.  Thus, it would have been obvious to configure Hwang’s apparatus as claimed by identifying triangle patches of the image data for coding under the YCbCr color coordinate system.

Claims 10, 11-19, and 20 claim a method and an apparatus based on the apparatus of claims 1-9; therefore, they are rejected under a similar rationale.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616